UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6476


DERRICK M. ALLEN, SR.,

                    Petitioner - Appellant,

             v.

CHIEF PRIGNANO,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-01169-TDS-LPA)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derrick M. Allen, Sr., a state prisoner, seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2241 petition.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B).                The magistrate judge

recommended dismissing the petition and advised Allen that failure to file timely, specific

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Allen has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice.

          Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                               2